Name: Council Decision 2014/484/CFSP of 22 July 2014 amending Common Position 2003/495/CFSP on Iraq
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: 2014-07-23

 23.7.2014 EN Official Journal of the European Union L 217/38 COUNCIL DECISION 2014/484/CFSP of 22 July 2014 amending Common Position 2003/495/CFSP on Iraq THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 7 July 2003, the Council adopted Common Position 2003/495/CFSP (1) to implement United Nations Security Council (UNSC) Resolution 1483 (2003). (2) Clarity is needed concerning certain provisions of Common Position 2003/495/CFSP, HAS ADOPTED THIS DECISION: Article 1 In Common Position 2003/495/CFSP, the following Article is inserted: Article 2a No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the persons and entities referred to in Article 2(b). Exemptions may be made for funds and economic resources which are: (a) necessary to satisfy basic needs of the persons referred to in Article 2(b), and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds and economic resources; or (d) necessary for extraordinary expenses, provided that the relevant competent authority has notified the grounds on which it considers that a specific authorisation should be granted to the competent authorities of the other Member States and to the Commission at least two weeks prior to the authorisation. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 22 July 2014. For the Council The President C. ASHTON (1) Council Common Position 2003/495/CFSP of 7 July 2003 on Iraq and repealing Common Positions 96/741/CFSP and 2002/599/CFSP (OJ L 169, 8.7.2003, p. 72).